Exhibit 10.1

 

Summary of

October 3, 2007 Stock Option Grants

and Restricted Stock Awards

For Certain Executive Officers

of Bakers Footwear Group, Inc.

 

The following table sets forth the number of options and amount of restricted
stock awarded to Peter A. Edison, Mark D. Ianni, Joseph R. Vander Pluym and
Stanley K. Tusman on October 3, 2007:

 

Name and Principal Position (1)

Restricted
Stock
Awards(2)

Shares of
Common Stock
Underlying
Options(3)

Peter A. Edison

11,500

23,000

Chairman of the Board, Chief

 

 

Executive Officer & President

 

 

 

 

 

Stanley K. Tusman

7,500

15,000

Executive Vice President —

 

 

Inventory and Information

 

 

Management

 

 

 

 

 

Mark D. Ianni

10,000

20,000

Chief Merchandising Officer

 

 

 

 

 

Joseph R. Vander Pluym

10,000

20,000

Chief Operations Officer

 

 

 

 

 

 

(1)  Messrs. Edison, Ianni, Vander Pluym and Tusman are each a party to a
written employment agreement with the Company and may be a party to other
compensation arrangements with the Company that have been filed as exhibits to
the Company’s Annual Report on Form 10-K or in other filings with the Securities
and Exchange Commission. Bonuses under the Bakers Footwear Group, Inc. Cash
Bonus Plan are determined by the Company’s Compensation Committee. The Company’s
executive officers are also eligible to participate in the Bakers Footwear
Group, Inc. 2003 Stock Option Plan, as amended, and the Bakers Footwear Group,
Inc. 2005 Incentive Compensation Plan, receive matching employer contributions
to the Company’s 401(k) plan, participate in other employee benefit plans and
receive other forms of compensation. The Company also pays premiums on a life
insurance policy solely for the benefit of Mr. Tusman.

 

(2)   The restricted stock was issued pursuant to the Bakers Footwear Group,
Inc. 2005 Incentive Compensation Plan, with the following terms. The restricted
stock fully vests on the fifth anniversary of the grant date, which is October
3, 2012. Restricted stock awards are generally forfeited if the recipient is
terminated, with or without cause, prior to vesting. However, the Compensation
Committee retains the discretion to vest in full, pro-rata, or not at all,
restricted stock awards upon death, disability, retirement or otherwise. Messrs.
Edison, Ianni, Vander Pluym and Tusman are entitled to (i) voting rights with
respect to all of the restricted stock awarded, and (ii) cash dividends that may
be paid by the Company with respect to all of the restricted stock awarded.

 

(3)  Each of the options was issued pursuant to the Bakers Footwear Group, Inc.
2003 Stock Bonus Plan, as amended, with the following terms. Each of the options
vests in five equal annual installments beginning October 3, 2008. All such
options expire ten years from the date of grant. Each of the options has an
exercise price of $4.52 per share.

 

 